DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 26 October 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. The double patent rejection regarding claim 12 will be withdrawn after reviewing and considering applicant’s arguments. 
Applicant’s arguments with respect to claim 12 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Serrano et al. (US 2017/0083792 A1; hereinafter, “RS1”) in view of Rodriguez-Serrano et al. (US 20014/0270350 A1; hereinafter, “RS2”).

the product identification apparatus comprises a camera (Fig. 1-26 and ¶0034) and a neural network that processes output from the camera (RS1 discloses a “neural network model and CNN at Figs. 1-42 and 43 and ¶0041), 
the neural network learns using training data (RS1 discloses “neural network using a set of training images” at ¶0041), 
the training data includes plural learning group images and labels respectively assigned to each of the plural learning group images (RS1 discloses “a set 40 of annotated images 38 is provided. Each annotated image 38 is annotated with a bounding box which identifies a location of an object of interest” at Figs. 1-38 and 40; Fig. 2-S104; ¶¶0042-0043). However, RS1 does not disclose the plural learning group images include learning group images in which the individual images at least partially overlap each other. 
RS2 discloses the plural learning group images include learning group images in which the individual images at least partially overlap each other (RS 2 discloses that “while the training images 56 and test images 70 are shown as separate sets 58, 72 of images, in other embodiments, there may be at least a partial overlap between the image sets/databases” at ¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the training date being partial overlap of RS2 to R1’s system comprising neural network model and CNN.
The suggestion/motivation would have been to utilize features tailored for the task of localization (RS2; ¶0006) by “[o]ne or more similar images being identified from a set of images, based on a comparison of the task-dependent representation of the input image and task-dependent representations of images in the set of images” (RS2; abstract).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Serrano et al. (US 2017/0083792 A1; hereinafter, “RS1”) in view of Rodriguez-Serrano et al. (US 20014/0270350 A1; hereinafter, “RS2”), and further in view of Korpusik et al. (US 2018/0268023 A1).
a.	Regarding claim 14, the combination applied in claim 12 does not explicitly disclose wherein the labels depict the quantities of each type of the products included in the plural learning group images.  
Korpusik discloses wherein the labels depict the quantities of each type of the products included in the plural learning group images (Korpusik discloses that “labels tokens from a predefined set of labels, for example, Begin-Food, Inside-Food, Quantity, and Other” at ¶0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the training data including quantity of Korpusik to the combination.
The suggestion/motivation would have been to “[improve] … using deep CNN models” (Korpusik; ¶0004) “to apply a semantic tag selected from a predefined set of semantic labels to a segment of a plurality of tokens representing the string of natural language” (Korpusik; ¶0007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Serrano et al. (US 2017/0083792 A1; hereinafter, “RS1”) in view of Rodriguez-Serrano et al. (US 20014/0270350 A1; hereinafter, “RS2”), and further in view of Anderson et al. (US 2019/0392204 A1).

Anders discloses wherein the labels include coordinates of centroids corresponding to each of the individual images included in the learning group images (Anders discloses that “The results of the K-means clustering algorithm include the centroids of the K clusters, which can be used to label new data, and labels for the training data (i.e., each data point is assigned to a single cluster)” at ¶0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the training data by K-means clustering of Anders to the combination.
The suggestion/motivation would have been to “achieve common goals while mitigating the amount of wasted time” (Anders; ¶0004) “to determine a correlation related to a new graphical notation” (Anders; ¶0056).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Serrano et al. (US 2017/0083792 A1; hereinafter, “RS1”) in view of Rodriguez-Serrano et al. (US 20014/0270350 A1; hereinafter, “RS2”), and further in view of Ho et al. (US 5,930,393).
a.	Regarding claim 16, the combination applied in claim 12 does not explicitly discloses wherein the labels are replacement images in which each of the individual images included in the learning group images have been replaced with corresponding representative images.  
Ho discloses wherein the labels are replacement images in which each of the individual images included in the learning group images have been replaced with corresponding representative images (Ho discloses that “[r]esulting from the above-described re-clustering operation is an average character image outline which serves as a representative symbol for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reinsert operation of the image replacer of Ho to the combination.
The suggestion/motivation would have been to “[enhance] of degraded document images to improve their image quality characteristics and image recognition accuracy” (Ho; col. 1, lines 45-50).
b.	Regarding claim 17, the combination applied in claim 16 discloses  wherein the representative images are pixels representing centroids of each of the individual images (Ho discloses that the representative  image that would be replaced uses the “the centroids of the individual character bitmaps can be compared to the centroids of the original images (at their defined x and y coordinate positions within the image source) to determine an exact location for replacing the original image with the representative symbol” at col 9., lines 19-47).
c.	Regarding claim 18, the combination applied in claim 16 discloses wherein the representative images are outlines of each of the individual images (Ho discloses that “[r]esulting from the above-described re-clustering operation is an average character image outline which serves as a representative symbol for each identified cluster. These average character image outlines are then used to replace particular degraded images (i.e., characters) in the image source through a reinsert operation.” This process has been implemented as a part of system such as image replacer at Fig. 1-150, Fig. 5-514, and Fig. 8-804; col. 9, lines 18-47) (emphasis added).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JOHN W LEE/Primary Examiner, Art Unit 2664